Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 1 of 17 PageID #: 344




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION



RYAN TIESZEN,                                        4:21-CV-04002-KES
                   Plaintiff,
      vs.                                   ORDER GRANTING DEFENDANT LG
                                             CHEM AMERICA INC.’S MOTION TO
EBAY, INC., LG CHEM LTD., LG CHEM           DISMISS AND DENYING DEFENDANT
AMERICA, INC., VAPAH, INC., and the            LG CHEM, LTD.’S MOTION TO
FIRST DOE through THIRTIETH DOE,                        DISMISS
inclusive,


                   Defendants.


      Plaintiff, Ryan Tieszen, filed this suit in the State of South Dakota

Second Circuit Court for Minnehaha County. Docket 1-1. Defendants include

eBay, Inc., LG Chem, Ltd. (LG Chem), LG Chem America, Inc. (LGCAI), Vapah,

Inc., and DOES 1 through 30. Id. LGCAI removed the matter to federal court

under 28 U.S.C. §§ 1332, 1441(b), and 1446. Docket 1. LGCAI and LG Chem

each move to dismiss this action for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2). Dockets 14, 29. Tieszen opposes both motions.

Dockets 20, 38.

                           FACTUAL BACKGROUND

      Tieszen is a resident of the state of South Dakota. Docket 1-1 ¶ 1.

Tieszen alleges that he was injured by two LG 18650 lithium-ion batteries that

were purchased from Vapah, a third-party Seller on eBay’s online commerce
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 2 of 17 PageID #: 345




platform, for use in his e-cigarette device. Id. ¶¶ 2, 11, 15. The batteries “burst

into flames” in his pocket on December 14, 2017, causing first and second-

degree burns to his right thigh. Id. ¶¶ 12, 15.

      LG Chem is a business entity headquartered in Seoul, South Korea.

Docket 1 ¶ 9; Docket 1-1 ¶ 5. LG Chem manufactures 18650 lithium-ion

battery cells. Docket 30. LGCAI is incorporated in Delaware with its principal

place of business in Atlanta, Georgia. Docket 1 ¶ 10; Docket 1-1 ¶ 6. LGCAI

sells and distributes petrochemical materials and products. Docket 15 at 2.

Tieszen alleges both LG Chem and LGCAI were in the business of designing,

manufacturing, marketing, and distributing the 18650 lithium-ion batteries

that caused his injuries. Docket 1-1 ¶ 34.

      LG Chem and LGCAI state they have never conducted business with

eBay or Vapah. Dockets 15, 30. LG Chem contends that the type of battery at

issue is manufactured by LG Chem for “specific applications by sophisticated

companies.” Docket 31 ¶ 19. LG Chem denies having sold or authorized any

distributor, retailer, or re-seller to sell any lithium-ion cells as “standalone,

removable batteries in e-cigarette devices or for any other purpose.” Id ¶¶ 24-

25.

      LGCAI declares it has never designed, manufactured, advertised, or sold

any lithium-ion battery for use by “individual consumers as standalone,

removable batteries.” Docket 15 at 2. LGCAI has no manufacturing plants in

South Dakota and focuses on sales and distribution of petrochemical materials

and products. Id. LG Chem and Tieszen submitted supplemental briefs

                                          2
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 3 of 17 PageID #: 346




regarding the United States Supreme Court decision in Ford Motor Co. v. Mont.

Eighth Jud. Dist. Ct., 141 S. Ct. 1017 (2021) and its implication on questions of

personal jurisdiction. Dockets 41, 42.

                               LEGAL STANDARD

      Under Federal Rule of Civil Procedure 12(b)(2), defendants may move to

dismiss a claim for lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). “To

survive a motion to dismiss, a plaintiff need make only a prima facie case that

personal jurisdiction exists.” Downing v. Goldman Phipps, PLLC, 764 F.3d 906,

911 (8th Cir. 2014) (citing Wessels, Arnold & Henderson v. Nat’l Med. Waste,

Inc., 65 F.3d 1427, 1431 (8th Cir. 1995)). But when personal jurisdiction is

challenged by a defendant’s affidavits and motions, the plaintiff bears the

burden of proving jurisdiction by the same means, not mere allegations of the

complaint. Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1072-73 (8th Cir.

2004).

      The jurisdiction of federal courts is ordinarily determined by laws of the

state in which the court is located. Daimler AG v. Bauman, 571 U.S. 117, 125

(2014). South Dakota law specifies that a person is subject to jurisdiction of

state courts through “any act, the basis of which is not inconsistent with the

Constitution . . . .” SDCL § 15-7-2(14). Thus, the relevant inquiry is whether

the exercise of South Dakota’s long-arm statute to impose this court’s

jurisdiction comports with federal due process. See id. Due process requires a

defendant have “certain minimum contacts with [the State] such that the




                                         3
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 4 of 17 PageID #: 347




maintenance of the suit does not offend ‘traditional notions of fair play and

substantial

justice.’ ” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting

Milliken v. Mayer, 311 U.S. 457, 463 (1940)).

      The Supreme Court has recognized two types of personal jurisdiction:

“general (sometimes called all-purpose) jurisdiction and specific (sometimes

called case-linked) jurisdiction.” Ford, 141 S. Ct. at 1024. General jurisdiction

is established when a defendant is “essentially at home” in the state. Id. A

corporation’s place of incorporation and principal place of business are

“paradigm” forums in all but “exceptional case[s].” Id. In the case of large

national or global corporations, the standard is not merely “doing business”

within a forum state, which would render those defendants “at home”

everywhere they operate, but is based on claims having a connection to the

forum State. See Daimler, 571 U.S. at 139 n.20 (2014).

      Specific jurisdiction covers a narrower class of claims and requires the

defendant to take “some act by which [it] purposefully avails itself of the

privilege of conducting activities within the forum State.” Ford, 141 S. Ct. at

1024 (alteration in original) (quoting Hanson v. Denckla, 357 U.S. 235, 253

(1958)). “The contacts must be the defendant’s own choice and not ‘random,

isolated, or fortuitous.’ ” Id. at 1025 (quoting Keeton v. Hustler Mag., Inc., 465

U.S. 770, 774 (1984)). The contacts must show the defendant engaged in

deliberate activity to exploit the forum state’s market or enter a contractual

relationship centered in the forum state. Id. (citing Walden v. Fiore, 571 U.S.

                                         4
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 5 of 17 PageID #: 348




277, 285 (2014)). Because the defendant is not “at home” in the forum state

though, there needs to be a showing that the plaintiff’s claims “ ‘arise out of or

relate to the defendant’s contacts’ with the forum.” Id. (quoting Bristol-Myers

Squibb Co. v. Superior Ct., 137 S. Ct. 1773, 1780 (2017)).

      The Eighth Circuit employs a five-factor, totality of the circumstances

test to determine whether specific jurisdiction exists. Kaliannan v. Liang, 2

F.4th 727, 733 (8th Cir. 2021). Under that test, the court analyzes: “(1) the

nature and quality of [defendant’s] contacts with the forum state; (2) the

quantity of such contacts; (3) the relation of the cause of action to the contacts;

(4) the interest of the forum state in providing a forum for its residents; and (5)

convenience of the parties.” Id. (alteration in original) (quoting Whaley v.

Esebag, 946 F.3d 447, 452 (8th Cir. 2020)). The first three factors are of

“primary importance,” while the last two are of less importance and not

dispositive. Id.

                                  DISCUSSION

I.    General Jurisdiction

      A.     LGCAI

      LGCAI argues that there is no basis for this court to exercise general

jurisdiction over it. Dockets 14, 15 at 4. Conversely, Tieszen contends that this

court can exercise general jurisdiction over LGCAI. Docket 20 at 4. Tieszen

concedes that LGCAI is not incorporated in South Dakota, nor does LGCAI

have its principal place of business in South Dakota. Id. at 5. But Tieszen

argues that LGCAI’s “operations in South Dakota are apparent, extensive, and

                                         5
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 6 of 17 PageID #: 349




exceptional” such that LGCAI is essentially at home in South Dakota. Id.

(emphasis omitted); see also BNSF Ry. Co. v. Tyrell, 137 S.Ct. 1549, 1558

(2017) (noting that the exercise of general jurisdiction is not limited to a

defendant’s place of incorporation and principal place of business, but “in an

exceptional case, a corporate defendant’s operations in another forum may be

so substantial and of such a nature as to render the corporation at home in

that State.” (internal quotations omitted)).

      Here, it is uncontested that LGCAI is incorporated in Delaware and has

its principal place of business in Georgia. Docket 1-1 ¶ 6. Thus, the only

question is whether this is an “exceptional case” where LGCAI’s operations in

South Dakota render it essentially at home in the state. See BNSF, 137 S.Ct. at

1558. LGCAI submitted an affidavit of HyunSoo Kim, the Compliance Manager

and authorized representative for LGCAI, in support of its motion to dismiss for

lack of personal jurisdiction. Docket 16. Kim asserts that LGCAI is not

registered to do business in South Dakota and does not have a registered agent

for service of process in South Dakota. Id. ¶ 4. Additionally, Kim states that

LGCAI does not have physical office space, does not have any employees, and

does not own or lease any real property in South Dakota. Id. ¶¶ 5-6. LGCAI’s

operations in South Dakota are limited to the sale of petrochemical materials

and products. Id. ¶ 15. Tieszen argues that the sale of these petrochemical

materials and products to South Dakota consumers generate unknown

amounts of revenue for LGCAI. Docket 20 at 5. Tieszen also contends that

“LGCAI’s products are used as components to a variety of products that are

                                         6
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 7 of 17 PageID #: 350




sold in South Dakota to South Dakota citizens[,]” and “the products which

utilize LGCAI’s materials [are] bought and utilized by a large number of South

Dakotans, and especially, [Tieszen].” Id. at 6. Tieszen did not submit any

affidavits or exhibits to controvert Kim’s affidavit. Instead, Tieszen relies on his

compliant and Kim’s affidavit for his contentions. Id. at 5-6.

      Given the evidence before the court, Tieszen fails to carry his burden to

show that LGCAI is subject to general jurisdiction in South Dakota. Other than

conclusory allegations in the complaint, Tieszen did not submit any evidence to

establish that LGCAI is essentially at home in South Dakota. See Dever, 380

F.3d at 1072-73 (holding that once a defendant contests personal jurisdiction,

the plaintiff’s prima facie showing must be tested by affidavits and exhibits,

and mere conclusory statements in the complaint will not suffice). LGCAI has

no office space or employees in South Dakota, does not own or lease real

property in South Dakota, is not registered to do business in South Dakota,

and does not have a registered agent for service of process in South Dakota.

Docket 16. On these facts, LGCAI cannot be said to be “at home” in South

Dakota. Thus, the court finds that LGCAI is not subject to general jurisdiction

in South Dakota.

      B.     LG Chem

      LG Chem argues that there is no basis for this court to exercise general

jurisdiction over it. Docket 30 at 6-7. Tieszen contends that this court has an

adequate basis to assert general jurisdiction over LG Chem. Docket 38 at 4-8.

As with LGCAI, Tieszen concedes that LG Chem is not incorporated in South

                                         7
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 8 of 17 PageID #: 351




Dakota nor is its principal place of business in South Dakota. Id. at 5. But

Tieszen argues that “LG Chem’s operations in South Dakota are apparent,

extensive, and exceptional” such that it is essentially at home in South Dakota.

Id. at 5-6; see also BNSF, 137 S.Ct. at 1558.

      It is uncontested that LG Chem is a Korean company with its principal

place of business in Seoul, South Korea. Docket 31 ¶ 7. Thus, the question is

whether this is an “exceptional case” where LG Chem’s operations in South

Dakota are so extensive that they render LG Chem essentially at home in

South Dakota. BNSF, 137 S.Ct. at 1558. In support of its motion to dismiss, LG

Chem submitted an affidavit of Wonbae Baek, a former sales professional with

LG Chem. Docket 31 ¶ 5. Baek is now employed with LG Energy Solution, Ltd.

(LGES), which is a “spin-off of LG Chem, Ltd.’s battery division.” Id. ¶ 4. LGES

is now in possession of LG Chem’s business records concerning the design,

manufacture, distribution, and sale of 18650 lithium-ion battery cells. Id. ¶ 6.

Baek states that, as of November 30, 2020, LG Chem did not have an office in

South Dakota, was not registered to do business in South Dakota, did not have

a registered agent for service of process in South Dakota, did not own or lease

any real property in South Dakota, and did not have any employees in South

Dakota. Id. ¶¶ 8-11. Baek declares that he has no reason to believe that any of

that information has changed since November 30, 2020. Id. ¶ 13. Tieszen relies

on his complaint for the proposition that LG Chem is doing extensive business

in South Dakota. Docket 38 at 5. Tieszen did not submit any affidavits or

exhibits to controvert Baek’s affidavit.

                                           8
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 9 of 17 PageID #: 352




      Here, LG Chem’s operations are not so extensive that LG Chem is

rendered essentially at home in South Dakota. Accepting the allegations in the

complaint as true, LG Chem sells and distributes LG lithium-ion batteries in

South Dakota. Docket 1-1 ¶ 5; see also Docket 38 at 8. But Tieszen did not

present any evidence to controvert Baek’s affidavit that LG Chem does not have

an office in South Dakota, is not registered to do business in South Dakota,

does not have a registered agent for service of process in South Dakota, does

not own or lease any real property in South Dakota, and does not have any

employees in South Dakota. See Dever, 380 F.3d at 1072-73 (holding that once

a defendant contests personal jurisdiction, the plaintiff’s prima facie showing

must be tested by affidavits and exhibits, and mere conclusory statements in

the complaint will not suffice). Tieszen’s formulation of general jurisdiction in

this case calls for the “doing business” test for general jurisdiction specifically

rejected in Daimler. 571 U.S. at 139 n.20. This is not an “exceptional case”

where LG Chem is essentially at home in South Dakota. BNSF, 137 S.Ct. at

1558. Thus, this court finds that LG Chem is not subject to general jurisdiction

in South Dakota.

II.   Specific Jurisdiction

      A.     LGCAI

      LGCAI contends that the court lacks specific jurisdiction over it. Docket

15 at 5. Tieszen argues that this court has an adequate basis to exercise

specific jurisdiction over LGCAI because LGCAI has extensive operations in

South Dakota, and Tieszen’s claims arise out of or relate to those operations.

                                         9
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 10 of 17 PageID #: 353




Docket 20 at 8-9. The court will address whether LGCAI is subject to specific

jurisdiction in South Dakota under the Eighth Circuit’s five-factor test.

      The first factor for the court to consider is the nature and quality of

LGCAI’s contacts with South Dakota, and the second factor is the quantity of

those contacts. Kaliannan, 2 F.4th at 733. Here, Tieszen contends that

“LGCAI’s operations in South Dakota are extensive, and are focused primarily

on sales and distributions of petrochemical materials and products.” Docket 20

at 8. Tieszen alleges that those products are used in a variety of consumer

products bought and sold in South Dakota, including the type of LG lithium-

ion battery that injured Tieszen. Id. Tieszen relies on the allegations in his

complaint for the assertion that LGCAI’s products are used in LG lithium-ion

batteries. See id. LGCAI, in the affidavit of HyunSoo Kim, contends that its

contacts in South Dakota are limited to selling and distributing petrochemical

products “including ABS resin, Engineered Plastic (EP), Rubbers, Acrylate,

Super Absorbent Polymer (SAP), and Specialty Polymers.” Docket 16 ¶ 10.

“LGCAI’s sales in . . . South Dakota are exclusively limited to petrochemical

materials and products; it does not generate any other revenue in South

Dakota.” Id. ¶ 15. The first and second factors weigh in favor of Tieszen

because he has established that LGCAI has numerous contacts with South

Dakota, and those contacts “were not random, fortuitous, or attenuated, but

rather were central to an alleged scheme to purposely avail [itself] of the

privilege of conducting activities in [South Dakota].” Kaliannan, 2 F.4th at 734

(cleaned up) (quoting Whaley, 946 F.3d at 452).

                                        10
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 11 of 17 PageID #: 354




      The third factor to consider is the relation of the cause of action to

LGCAI’s contacts in South Dakota. Id. at 733. This factor is crucial for the

exercise of specific jurisdiction because “[Tieszen’s] claims . . . ‘must arise out

of or relate to [LGCAI’s] contacts’ with the forum.” Ford, 141 S.Ct. at 1025

(quoting Bristol-Meyers, 137 S.Ct. at 1780). Here, Tieszen contends that his

causes of action “are closely related or even directly linked to LGCAI’s contacts

with South Dakota.” Docket 20 at 9. Tieszen argues that LGCAI sells and

distributes petrochemicals that are used in LG lithium-ion 18650 batteries,

which is the same kind of battery that allegedly injured Tieszen. Id. Tieszen

points to his complaint and Kim’s affidavit to support his contentions. Id.

LGCAI denies Tieszen’s allegations. Docket 26 at 6. Kim’s affidavit states that

LGCAI primarily sells and distributes petrochemical materials and products,

and it “has never designed, manufactured, distributed, advertised, or sold any

lithium-ion cell for use by individual customers as standalone, removable

batteries.” Docket 16 ¶¶ 10-11. LGCAI also asserts that it has never authorized

any manufacturer, distributor, wholesaler, retailer, re-seller, or other entity—

including eBay or Vapah—to advertise, distribute, or sell LG 18650 lithium-ion

batteries. Id. ¶¶ 13-14.

      As with his arguments for the exercise of general jurisdiction, Tieszen did

not submit any affidavits or exhibits to controvert LGCAI’s claims. Tieszen

cannot rely solely on the pleadings to establish specific jurisdiction; he must

specifically controvert LGCAI’s affidavit either with affidavits or exhibits of his

own. See Dever, 380 F.3d at 1072-73. After considering Kim’s affidavit, Tieszen

                                         11
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 12 of 17 PageID #: 355




fails to establish that his claims arise out of or are related to LGCAI’s contacts

with South Dakota. Kim’s affidavit establishes that LGCAI sells and distributes

petrochemical materials and products in South Dakota but does not have any

involvement with LG lithium-ion batteries. Docket 16 ¶¶ 10-15. Tieszen’s

claims center around a malfunctioning LG lithium-ion 18650 battery that

caused his injuries. See Docket 1-1. Tieszen fails to connect LGCAI’s sale and

distribution of petrochemical materials and products to his claim that the

batteries malfunctioned. Thus, the third factor weighs in favor of LGCAI. This

court cannot exercise specific jurisdiction over LGCAI where Tieszen’s claims

do not “arise out of or relate to [LGCAI’s] contacts with the forum.” Ford, 141

S.Ct. at 1025 (cleaned up) (quoting Bristol-Meyers, 137 S.Ct. at 1780).

      The fourth and fifth factors—the interest of the forum state in providing a

forum for its residents and convenience of the parties—weigh in favor of

Tieszen. Kaliannan, 2 F.4th at 733. Tieszen is a South Dakota resident and his

injuries occurred in South Dakota. Docket 1-1 ¶¶ 1, 12. South Dakota has an

interest in providing a forum for its residents who are injured in the state by

defective products. South Dakota is also the most convenient forum as Tieszen

lives in South Dakota, the injuries occurred in South Dakota, and potential

witnesses are likely located in South Dakota. Although LGCAI is not a resident

of South Dakota, it has a national presence and already conducts business in

South Dakota. While the fourth and fifth factors weigh in favor of Tieszen, they

are not dispositive. Kaliannan, 2 F.4th at 733.




                                        12
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 13 of 17 PageID #: 356




      Because Tieszen cannot carry his burden to prove that his claims arise

out of or relate to LGCAI’s contacts with South Dakota, this court cannot

exercise specific jurisdiction over LGCAI. Thus, LGCAI’s motion to dismiss for

lack of personal jurisdiction is granted.

      B.    LG Chem

      LG Chem contends that this court lacks specific jurisdiction over it.

Docket 30 at 7-10. Conversely, Tieszen argues that this court has an adequate

basis to exercise specific jurisdiction over LG Chem. Docket 38 at 8-11. As with

LGCAI, this court will determine whether it can exercise specific jurisdiction

over LG Chem under the Eighth Circuit’s five-factor test.

      The first factor to consider is the nature and quality of LG Chem’s

contacts with South Dakota. Kaliannan, 2 F.4th at 733. Viewed in the light

most favorable to the nonmoving party, Tieszen alleges that LG Chem conducts

business in South Dakota, including the sale and distribution of LG lithium-

ion batteries, including but not limited to the LG lithium-ion batteries

purchased by Tieszen that are the subject of this lawsuit. Dockets 1-1 ¶ 5, 38

at 9; see also Pangea, Inc. v. Flying Burrito LLC, 647 F.3d 741, 745 (8th Cir.

2011) (noting that the court must look at the facts in the light most favorable to

the nonmoving party and resolve factual disputes in favor of the nonmoving

party). LG Chem does not explicitly deny that it does business in South Dakota

or that it sells lithium-ion batteries in South Dakota; rather, LG Chem states

that it “manufactured 18650 lithium-ion battery cells for use in specific

application by sophisticated companies.” Docket 31 ¶ 19. LG Chem contends

                                        13
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 14 of 17 PageID #: 357




that it never sold or authorized anyone else to sell standalone 18650 lithium-

ion battery cells to individual customers. Id. ¶¶ 20-21. LG Chem focuses on

whether it purposefully availed itself of a market in South Dakota for

standalone 18650 lithium-ion batteries sold to individual consumers rather

than whether it purposefully availed itself generally of a market in South

Dakota. Docket 41 at 2-4. Viewing these facts in the light most favorable to

Tieszen, the court finds that LG Chem does business in South Dakota and sells

LG 18650 lithium-ion batteries in South Dakota. Even if the specific batteries

that are the subject of this litigation arrived in South Dakota via third-party

intermediaries, LG Chem has still exploited the market in South Dakota for

18650 lithium-ion batteries in general. Put another way, LG Chem has taken

“some act by which [it] purposefully avail[ed] itself of the privilege of conducting

activities within [South Dakota].” Ford, 141 S.Ct. at 1024-25 (first alteration in

original) (quoting Hanson, 357 U.S. at 253). Thus, the first factor weighs in

favor of Tieszen.

      The second factor to consider is the quantity of LG Chem’s contacts.

Kaliannan, 2 F.4th at 733. At this stage in the litigation, the quantity of LG

Chem’s contacts with South Dakota is unclear because Tieszen has not had

the opportunity to engage in discovery. See Docket 38 at 9. LG Chem does not

mention the quantity of its contacts in South Dakota in its briefs or in Baek’s

affidavit. Thus, this factor does not weigh in favor of either party.

      The third factor to consider is the relation of Tieszen’s causes of action to

LG Chem’s contacts in South Dakota. Kaliannan, 2 F.4th at 733. As previously

                                        14
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 15 of 17 PageID #: 358




mentioned, this factor is crucial to a finding of specific jurisdiction. See Ford,

141 S.Ct. at 1025. LG Chem first argues that Tieszen’s claim does not arise out

of and is not related to LG Chem’s contacts with South Dakota because “[its]

contact with the forum State must involve the precise product at issue.” Docket

41 at 4. LG Chem notes that the precise product at issue in this case is an

industrial 18650 lithium-ion battery cell, not every model of lithium-ion cell

manufactured by LG Chem. Id. at 5. But as noted above, Tieszen alleges that:

(1) LG Chem sells and distributes 18650 lithium-ion cell batteries in South

Dakota, (2) Tieszen purchased such a battery online while in South Dakota,

and (3) Tieszen was injured by an 18650 lithium-ion cell battery in South

Dakota. Docket 1-1 ¶¶ 5, 11-16; Docket 42 at 5. Thus, Tieszen’s claim and LG

Chem’s contact with South Dakota both revolve around the 18650 lithium-ion

battery.

      LG Chem next contends Teiszen’s claim does not arise out of and is not

related to LG Chem’s contacts with South Dakota because LG Chem does not

serve a market in South Dakota for standalone, removable consumer batteries.

Docket 41 at 5-6. Instead, LG Chem asserts that its “customers are not

consumers; they are sophisticated, industrial customers that purchase LG

Chem’s 18650 lithium-ion cells for use in specific applications, such as power

tools, that encase the cells in battery packs with protective circuitry.” Id. at 6.

LG Chem’s argument here is relevant to liability, not specific jurisdiction.

Tieszen has established a prima facie case here that LG Chem: (1) sells 18650

batteries in South Dakota; (2) Tieszen bought such a battery while in South

                                         15
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 16 of 17 PageID #: 359




Dakota; (3) Tieszen is a South Dakota resident; and (4) Tieszen was injured,

allegedly by a malfunctioning 18650 battery, in South Dakota. Docket 1-1 ¶¶ 1,

5, 11-16. LG Chem served a market in South Dakota for the very product that

Tieszen alleges malfunctioned and injured him in South Dakota even if he was

not LG Chem’s intended consumer. Ford, 141 S.Ct. at 1028. “So there is a

strong ‘relationship among the defendant, the forum, and the litigation’—the

‘essential foundation’ of specific jurisdiction.” Id. (quoting Helicopteros

Nacionales de Colum. v. Hall, 466 U.S. 408, 414 (1984)). Thus, the third factor

weighs in favor of Tieszen.

      As was the case with LGCAI, the fourth and fifth factors—interest of the

forum state in providing a forum for its residents and convenience of the

parties—weigh in favor of Tieszen. Again, South Dakota has an interest in

providing a forum for its residents who are injured in South Dakota by

products that they purchased online while in South Dakota. Further, South

Dakota is the most convenient forum for the parties because Tieszen is a

resident of South Dakota, and LG Chem is a global entity that would not be

burdened by litigating in South Dakota. Tieszen, on the other hand, would be

heavily burdened by having to litigate elsewhere. Thus, the last two factors

weigh in favor of Tieszen.

      The court finds that LG Chem has purposefully availed itself of the

privilege of conducting activities in South Dakota. Tieszen’s claims in this case

arise out of or relate to LG Chem’s contacts in South Dakota. This court finds




                                         16
Case 4:21-cv-04002-KES Document 47 Filed 09/10/21 Page 17 of 17 PageID #: 360




that it has specific jurisdiction over LG Chem. Thus, LG Chem’s motion to

dismiss for lack of personal jurisdiction is denied.

                                  CONCLUSION

      Tieszen has failed to meet the burden of proof necessary for this court to

exercise personal jurisdiction, general or specific, over LGCAI. But Tieszen has

met his burden of proof necessary for this court to exercise specific jurisdiction

over LG Chem.

      Thus, it is ORDERED

      1. Defendant LGCAI’s motion to dismiss (Docket 14) is granted.

      2. Defendant LG Chem’s motion to dismiss (Docket 29) is denied.

      DATED this 10th day of September, 2021.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        17
